Citation Nr: 1613535	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-50 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

3. Entitlement to service connection for a gastrointestinal disorder, to include an ulcer. 

4. Entitlement to service connection for residuals of appendicitis. 

5. Entitlement to service connection for a left eye condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from February 1979 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2010 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Specifically, the October 2008 rating decision denied the claims of service connection for hearing loss, tinnitus, ulcer, left eye condition, and appendicitis; the Veteran submitted a Notice of Disagreement in April 2009, and timely perfected his appeal in December 2009.  In a November 2013 rating decision, the RO granted service connection for tinnitus; accordingly, this issue is no longer on appeal.  

Likewise, the September 2010 rating decision denied the claims of service connection for diabetes and hypertension; the Veteran submitted a Notice of Disagreement in April 2011; the claim for service connection for hypertension was granted in August 2011 (and, is thus, no longer on appeal); and the Veteran perfected his appeal as to the remaining diabetes claim in September 2011. 

This matter was previously before the Board in April 2013, at which time it was remanded for further development of the record. 
The Veteran testified before the undersigned Veterans Law Judge in October 2012 and again in August 2015; transcripts of those proceedings have been associated with the electronic claims file. 

Lastly, in a December 2013 rating decision, the RO, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD) and migraine headaches.  In February 2014, the Veteran filed a notice of disagreement (NOD) with the May 2013 rating decision which denied the abovementioned issues.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a February 2014 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in December 2013 for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.

The issues of entitlement to service connection for bilateral hearing loss, diabetes mellitus, a gastrointestinal disorder, and a left eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's painful scar of the lower right abdomen is related to the acute perforated appendicitis episode suffered during active duty service.  



CONCLUSION OF LAW

The criteria for service connection for residuals of an appendectomy, namely, a lower abdominal scar, have been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals of Appendicitis 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran contends that service connection is warranted for residuals of appendicitis (or an appendectomy). 

In October 2012, the Veteran testified that he had an "acute appendicitis attack" while stationed at Fort Hood, Texas.  He reported that he subsequently underwent "surgery with a scalpel."  He complained of residual scarring and continuous "resonating pain."  He stated that he receives treatment for these symptoms at the Atlanta VAMC.  

During his second Board hearing before the undersigned, in August 2015, the Veteran reported that he had problems bending, twisting, and sitting as a result of his painful appendectomy scar. 

Service treatment records reflect the Veteran complained of vomiting and abdominal cramps on October 11, 1984; the diagnostic assessment was gastritis secondary to ETOH. 

The next day, on October 12, 1984, Veteran presented for emergency treatment of severe right lower quadrant pain and vomiting.  The diagnosis provided was acute appendicitis.  The emergency treatment record reflects that the Veteran was subsequently admitted to the hospital. 

A "discharge note" from the Darnall Army Community Hospital reflects that the Veteran was admitted on October 12, 1984, and discharged on October 20, 1984, for acute perforative appendicitis.  There is no separation examination of record. 

The Veteran underwent a VA scar examination in October 2013; at the beginning of section one of the report (medical history), the examiner indicated that the Veteran had one painful scar of the trunk or extremities.  The examiner then concluded the examination with a positive and supportive medical opinion; "The Veteran's residual superficial scar on the lower abdomen is at least as likely as not related to his appendectomy while on active duty."  The Board finds the VA opinion to be highly probative as to the issue of nexus because it was rendered after a complete review of the Veteran's claims file, to include service treatment records, a physical examination of the Veteran, and it contains rationale.  

In sum, the Veteran reports he has a residual scar from an appendectomy during service.  The Veteran's statements are competent evidence as to what he has observed and is within the realm of his personal knowledge, such as a scar on his abdomen. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds this statement as credible, as it is consistent with the service treatment records that confirm treatment for perforative appendicitis, as well as the objective findings (i.e., lower abdominal scar) found upon VA scar examination in October 2013.  In addition to the Veteran's competent statements, the sole medical opinion of record is in support of the Veteran's claim for service connection.  Accordingly, the evidence supports service connection for a scar as a residual of an inservice appendectomy.


ORDER

Service connection for an appendectomy scar is granted.


REMAND

Bilateral Hearing Loss

The Veteran contends that his hearing loss is related to in-service noise exposure.  He testified that he was exposed to weapons firing/ammunition noise (M-16s) without ear protection during basic training; he reported that he experienced hearing loss at that time and near-continuously thereafter. 

As noted, the Board previously remanded this claim in April 2013 in order to afford the Veteran a VA audiological examination.  The requested examination was conducted in October 2013.  At that time, the Veteran's left ear met VA's criteria for impaired hearing under 38 C.F.R. § 3.385; the right ear did not.  The examiner opined that hearing was less likely than not caused by or a result of an event in military service.  

The Veteran was afforded another VA audiological examination in February 2015.  At that time, both ears met VA's criteria for impaired hearing under 38 C.F.R. § 3.385.  Unfortunately, none of the Veteran's medical records, to include service treatment records (STRs), were provided to the examiner in conjunction with the examination.  As a result, the VA examiner stated that he could not provide an etiology opinion without resorting to mere speculation.  

Subsequent to the 2013 and 2015 VA examinations, additional treatment records in the way of private audiological evaluations, dated from 2002 to 2015, from the Veteran's employer were added to the record. See September 2015 Private Individual Hearing Evaluation Letter.  The Veteran has not submitted a waiver of AOJ review of these records.  The Veteran also provided additional hearing testimony in September 2015 concerning the onset of his hearing loss; in pertinent part, he stated that he wore hearing protection during both of his post-service employment positions.  

In any event, in light of the fact that both ears now meet the criteria under 38 C.F.R. § 3.385, and further considering that the 2015 examiner did not have the benefit of reviewing the Veteran's claims file (and neither examiner had the opportunity to review the newly submitted audiological findings dated from 2002 to 2015), the Board finds that an addendum audiological opinion should be obtained upon remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Gastrointestinal Disorder and Diabetes Mellitus 

Pursuant to the Board's April 2013 remand, the Veteran was afforded VA examinations to address the nature and etiology of his claimed gastrointestinal disorder(s) and diabetes mellitus.  At the time of the previous remand, the Veteran's primary assertion was hat service connection for these disorders was warranted on a direct incurrence basis; with respect to diabetes mellitus, the Veteran also asserted entitlement on a secondary basis (i.e., proximately due to or aggravated by his service connected hypertension).  VA examinations addressing direct service connection and secondary service connection (for diabetes) were obtained in October 2013; the resulting opinions were negative and appear to be adequate at this juncture.  

More recently, however, during his September 2015 Board hearing before the undersigned, the Veteran asserted that his gastrointestinal problems and diabetes were directly related to his purported exposure to radiation, agent orange, dioxin, PCBs, and/or mustard gas while stationed at Fort McClellan in the 1980's.  In support of his claim, the Veteran submitted an article from "Veterans Today," entitled Agent Orange and the Fort McClellan Connection.  The article suggested that Fort McClellan was one of the principal chemical and biological training centers for the Defense Department and that live chemical agents were routinely used in training, stored, and disposed of in facilities on base. 

Current VA statutes and regulations provide for a presumption of herbicide (Agent Orange) exposure for certain veterans that served in Vietnam, and for a presumption of service connection for diabetes mellitus, type II, if herbicide exposure is established. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA's adjudication manual (M21-1MR) also provides for presumptive herbicide exposure for veterans who served in other locations, under certain circumstances.  The Veteran contends that Fort McClellan is on the "list" of state-side facilities where herbicides such as Agent Orange were used. See, e.g., September 2015 hearing transcript.  The Board is aware of no such list, in the M21-1MR or otherwise, that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure is not presumed for Fort McClellan.

Nevertheless, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era. See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  This required development has not yet been accomplished and should be completed upon remand as indicated below. 

Additionally, in light of the Veteran's competent hearing testimony, as well as the article submitted in support of his claim of chemical exposure during service, the Board finds that a remand is necessary in order to perform all development necessary for confirmation of the Veteran's possible exposure to chemicals, including mustard gas, and radiation while stationed at Fort McClellan.  Development should include, but not be limited to, Department of the Army, Department of Defense, and/or any other appropriate agencies.

Left Eye Condition 

In compliance with the Board's April 2013 remand, the RO requested that the Veteran provide the names/addresses of all providers (VA and private) who had treated him for his left eye disorder since service. See June 2013 Letter to Veteran.  In August 2013, the Veteran submitted a VA Form 21-4142, indicating that he had received treatment for his eye condition from Dr. P.P. in Lagrange, Georgia.  To date, there is no indication that the RO attempted to obtain these records.  Remand is therefore required to obtain a new VA Form 21-4142, since the August 2013 authorization has since expired.  Once it is received, then the Veteran's complete private treatment records from Dr. P.P. should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. P.P., as well as any other private facilities where he has received treatment.  

Thereafter, all identified records, to include those from the VA Medical Center dated from 2015 to the present, should be obtained. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Follow the development procedures for the Veteran's alleged herbicide exposure per the M21-1MR, to include the following, as appropriate:

(a) Furnish the Veteran's detailed description of exposure to Agent Orange while stationed at Fort McClellan, Alabama, from 1982 to 1983, to Compensation and Pension Service via e-mail, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were present as alleged.

(b) If the alleged herbicide exposure is not confirmed, send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides as alleged.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

3. Also perform all development necessary for confirmation of the Veteran's possible exposure to mustard gas, PCB's, and radiation while stationed at Fort McClellan.  Development should include, but not be limited to, Department of the Army, Department of Defense, and/or any other appropriate agencies. 

4. Thereafter, if there is evidence that the Veteran was exposed to any of the above-listed substances/chemicals/radiation, arrange for a medical professional with appropriate expertise to review the relevant documents in the Veteran's VA claims folder and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a relationship, if any, exists between the Veteran's diagnosed gastrointestinal disorder(s) and diabetes mellitus and service, with specific consideration of exposure to radiation, and/or other chemicals while stationed at Fort McClellan, Alabama.  

A complete rationale should be provided for any opinion or conclusion expressed.

5. Forward the claims file to the VA audiologist who provided the February 2015 opinion or, if unavailable, an appropriate substitute, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  If additional examination is needed, such examination should be conducted.  

* It is imperative that the claims file be made available to and be reviewed by the examiner.

After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, post-service employer-generated audiological reports, VA examination reports, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure, in-service symptoms, and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include in-service noise exposure, ear infections, and/or otitis externa.

The examiner should not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale should be provided for any opinion or conclusion expressed.

6. After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the issues.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


